Citation Nr: 0016468	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a low back disorder, diagnosed and lumbar degenerative 
disc disease and arthritis.  The veteran has also filed a 
notice of disagreement with a June 1999 rating decision in 
which the RO granted service connection for PTSD and assigned 
a rating of 30 percent.  The issue of entitlement to a rating 
in excess of 30 percent for PTSD is the subject of the Remand 
part of this decision.


FINDING OF FACT

The record contains no competent medical evidence or opinion 
that the veteran's current disability from a low back 
disorder, diagnosed as lumbar degenerative disc disease and 
arthritis, is related to any disease or injury he incurred 
during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
low back disorder is not well grounded.  Although the RO did 
not specifically state that it denied the veteran's claim of 
entitlement to service connection for a low back disorder on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in July 1998, and in the statement of 
the case.  The discussion below informs the veteran of the 
types of evidence lacking, and which he should submit for a 
well-grounded claim.  Unlike the situation in Robinette, in 
this case the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render his 
claim well-grounded.

The veteran has current disability from a low back disorder.  
Private medical records dated from June 1993 to July 1995 
contain diagnoses of degenerative disc disease and arthritis 
of the lumbar spine.  A reports of VA spine examination dated 
in October 1995 contain diagnoses of chronic low back strain 
with sciatica and lumbosacral discogenic disease.

The veteran's service medical records show that he sought 
treatment for back pain in July 1967.  No diagnosis was 
noted.  In September 1968, he complained of lumbar pain with 
shooting pain down his leg.  A physical examination revealed 
no abnormality.  However, the veteran was hospitalized 
several days later.  He told an examiner that he had first 
injured his back in an automobile accident two years before.  
He reported only one intervening episode of back pain.  More 
recently, while working on some tires, his back suddenly 
became painful and he was unable to stand erect.  Bed rest 
had provided no relief of symptoms, including occasional 
tingling down his right leg.  On examination he had 
tenderness along the spinous processes of the lumbar area 
with 2+ paravertebral spasm.  He appeared to have slight 
scoliosis, convex to the right in the lower thoracic area.  
Straight leg raising was positive on the right and 40 degrees 
and on the left at 50 degrees.  Deep tendon reflexes were 2+ 
and symmetrical.  X-rays showed sacralization of the fifth 
lumbar vertebra (L5).  The spinous processes at L4-5 were 
somewhat rotated to the right.  The veteran was hospitalized 
for approximately two weeks.  When discharged, he was given a 
profile which contained a diagnosis of acute lumbosacral 
strain.  A follow-up note dated in October 1968 contains a 
reference to chronic low back pain.  However, the next entry 
of treatment pertinent to the veteran's back was dated in 
January 1971.  Treatment notes indicate that he sustained a 
contusion of the right lateral side of the back when he 
collided with another skater while roller skating.  An 
examiner found slight back spasm and point tenderness, and 
noted an impression of chronic low back strain.  A report of 
the veteran's medical examination for separation from 
service, dated in June 1971, contains no indication that he 
had a back disorder.  No significant or interval history was 
reported.

The Board has reviewed the entire record, including the 
aforementioned records and the VA outpatient treatment 
records contained in the claims folder.  Such review yields 
no competent medical evidence or opinion which suggests that 
the veteran's current disability from lumbar degenerative 
disc disease and arthritis is related to any disease or 
injury he incurred during his active military service.  The 
veteran's own assertions that there is such a relationship 
are afforded no probative weight, as there is no evidence 
that he has the expertise to render an opinion about the 
etiology of his current back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence or opinion 
suggesting a nexus between the veteran's current disability 
from his low back disorder and any disease or injury he 
incurred during his active military service, the Board 
concludes that the claim for service connection for lumbar 
degenerative disc disease and arthritis is not well grounded.



ORDER

Entitlement to service connection for a low back disorder, 
diagnosed as lumbar degenerative disc disease and arthritis, 
is denied.


REMAND

As noted in the Introduction, the veteran has filed a notice 
of disagreement with the RO's assignment of a 30 percent 
rating for PTSD.  Therefore, the RO is required to provide 
him a statement of the case (SOC).  Manlincon v. West, 12 
Vet. App. 238 (1999) (when an NOD is filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a SOC).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides notice of the law and 
regulations pertaining to the June 1999 
rating decision which assigned a 30 
percent rating for PTSD; a discussion of 
how such laws and regulations affect the 
RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



